DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 03/08/2022 has been received and fully considered.
3.	Claims 1-3 remain pending and are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “Applicant respectfully submits that amended independent claim 11 is not directed to an abstract idea. In particular, amended independent claim 11 is directed to a method for providing security in traceability of pet food to provide a technical solution to occurrence of tampering of transaction and account theft in the existing technology the impact of the optimized scheduling of cascade hydropower stations om the reliability of power systems is taken into full consideration, and by assessing the reliability of wind, thermal and hydropower power systems considering optimized scheduling of cascade hydropower stations, the reliability of the systems can he improved. See as-filed specification, in Summary of the Present invention, the last paragraph. It is not just an abstract idea, but an inventive way to assess the reliability of wind, thermal and hydropower power systems considering optimized scheduling of cascade hydropower stations. For example, the amended independent claim 1includes the step of sampling the state durations of the wind power units, thermal power units and hydropower units and segmenting the state durations on a 24-hour cycle in accordance with reliability parameters of the wind power units. thermal power units and hydropower wots and by a sequential Monte Carlo method: (...}.”. Therefore, the amended independent claim | does not fall under any of the enumerated groupings of abstract ideas under Prong One of Step 2A, for at least these reasons, Applicant respectfully submits that amended independent claim 1 is not directed to an abstract idea under Prong One of Step 2A.”; the Examiner respectfully notes that the claims, as currently constructed, are clearly directed to an abstract idea and do not in any way provide any improvement to a technological field, as asserted by the Applicant. In fact, there absolutely no way to improve the functionality of the general processor by providing a plurality of mathematical steps, as evidenced by the claims and the specification. Even assuming that the claim recites some sort of improvement, said improvement would only apply to Applicants’ method and not the computer in general, i.e. when other computer applications are executed they do not benefit from the same improvement that Applicants intended to have produced. With regards to Applicant’s assertions that: “Notwithstanding the above remarks, assuming arguendo, that the previously filed independent clam 11 is directed to an abstract idea as the Office Action contends, Applicant respectfully submits that amended independent claim 11 integrates the judicial exception into a practical application. Please refer to the subjects relating to subject matter eligibility in USPTO website and further refer to Examples 38… Obviously, it is similar with claim 1, both of claim in example 38 and claim I of this application do not recite any of the judicial exceptions enumerated in the 2019 PEG. The amended claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the amended claim does not recite a mental process because the steps are not practically performed in the human mind, Finally, the amended claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. The amended claim is eligible because it does not recite a judicial exception. Therefore, the combination of additional elements in the claim 1 integrates the exception into a practical application. Hence, amended independent claim 11 integrates the purported judicial exception into a practical application under Prong Two of Step 2A.”, the Examiner respectfully notes that the claims clearly do not include anything that are sufficient to integrate the recited abstract to a practical application and that the fact that the mathematical formulas are amended out of the claims do not make the claims not mathematical by nature, as evidenced by the specification and the claims.  Regarding Applicant’s assertions that: “Notwithstanding the above remarks under Step 2A, assuming arguendo, that previously filed independent claim | is directed to an abstract idea as the Office Action contends, Applicant respectfully submits that amended independent claim 1 amounts to “significantly more” than an abstract idea. According to the MPEP, “evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself ... Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim” {emphasis added). See MPEP 2106.03(1). Reconsideration and withdrawal of the rejection of independent claim 1under 35 U.S.C. § 101 are requested in view of the decision of in Axparte  Beter et al, No. 2013- 006251, 2016 Pat. App. LEXIS 533 (.T.A.B. Feb. 23, 2016). The claims at issue were directed to supply chain management as implemented using mobile devices. More specifically, claim 1, which the Board analyzed as a representative claim, required that a server receive product-identifying information from a mobile device, query another server for data related to the product, record the location from which the identifying information is sent by the mobile device, determine whether the product is in the expected location, and output processed location and other product data to the mobile device. The claims had been rejected by the Examiner as being directed to ineligible subject matter, in addition to lacking definiteness and being obvious in view of the prior art. Applying the analytical framework of Mavo and Alice, the Board concluded that the claims were directed to an abstract idea. it first found that the claims were directed to the management of the flow of goods. The Board did not specifically siate why it considered management of the flow of goods to be an abstract idea, but it implied that the supporting reasoning was that the claims merely required receiving, checking, comparing, and outputting data. The Board then concluded that the comparing and processing acts required by the claims did not amount to significantly more than an abstract idea because they were conventional. Such a holding was in tension with the Board’s reversal of the obviousness rejection because there was no evidence in the record to suggest that the claimed acts were conventional, Indeed, at least one precedential court opinion suggests that the Board’s identification of the nonobvious elements as failing to supply an inventive concept was improper because it did not reflect the novel and nonobvious aspects of the claimed subject matter. See internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (ed. Cir. 2015) (Determination of what is an inventive concept favors inquires analogous to those undertaken for determination of patentable invention, for a known idea, or one that is routine and conventional, is not inventive in patent terms ....77}. The Board also concluded that generic computer implementation of acts performable by a human did not represent an inventive concept, but amounted to the addition of conventional acts and hardware to apply the abstract idea. Accordingly, the Board affirmed the patent-ineligibility rejection. The inconsistencies and lack of evidentiary support displayed in the Beier decision are unfortunately too common for subject-matter ineligibility challenges to patent claims under the Mayo/Alice framework. Patent owners, patent applicants, and practitioners should consider highlighting these discrepancies and deficiencies in the eligibility challenges they face, particularly relying on facts and statements from the courts requiring that such challenges meet higher standards, as they seek to obtain and enforce claims to computer-implemented methods. Therefore, applicant respectfully submits that independent claim 1, as amended, is not well-understood, routine, and conventional to a person of ordinary skill in the art, amended independent claim J recites an “inventive concept.” under above descriptions, when considered as a whole. Thus, Applicant respectfully submits that amended independent claim 1 when considered as a whole, qualifies to significantly more than the judicial exception”, the Examiner respectfully notes that the claims clearly do not recited any additional elements that are sufficient to amount to significantly more than the recited abstract, except for mere instructions/elements to implement the idea on a computer, or by recitation of generic structure that serves to perform generic functions previously known to the industry (see MPEP 2106.05(d)) and simply adding a computer aided limitations to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible. The Examiner further notes that the cited cases by the Applicant are completely different and/or not applicable to the instant claims. The fact patterns simply do not match and that none of the additional elements provide anything that are sufficient to amount to significantly more than the abstract idea and thus are not patent eligible under 35 USC 101, as constructed.  As per the Applicant’s remarks with reference to the rejection under 35 USC 112, the Examiner partially withdraws the rejection, as Applicant fails to fully overcome the rejection (See the updated rejection set forth below).

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.1	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a method for ..., comprising: “establishing wind, thermal and hydropower power system optimization models considering short-term optimized scheduling of the cascade hydropower stations, calculating …”, under the broadest reasonable interpretation, this step could reasonably fall within a mathematical concept in which a mathematical model is established for the system. The step of “S1.1: establishing an output model for the cascade hydropower stations; as evidenced by page 3-7 of the specification which describe several constraints for the established mathematical model, under the broadest reasonable interpretation, could reasonably fall under a mathematical concept/mathematical formulation. As per the step: “S1.2: establishing an output model for wind farms: which is represented by mathematical formulations, as evidenced by page 5 of the specification, based on the principle of aerodynamics, the output power of the wind power units is in direct proportion to the third power of wind speed (para 0021), and also step: “S1.3: establishing output model for the thermal power units”: which is also represented by mathematical formulations (specs page 6)”, under the broadest reasonable interpretation, could reasonably fall under a mathematical concept/mathematical formulation. The further step of: “S1.4: Optimized operation models for wind, thermal and hydropower power systems” which is done by establishing an objective function to minimize the amount of load shed, as evidenced by page 6-7 of the specification” represented by mathematical formulations/functions; under the broadest reasonable interpretation, could reasonably fall under a mathematical concept/mathematical formulation. The further step of: S2: monitoring an annual wind speed, runoff, and load data by a wind meter, a flowmeter and the load monitoring system”; under the broadest reasonable interpretation, this step could fall under a mental process in which observation could be made. The further step of: “S3: in accordance with reliability parameters of the wind power units, thermal power units and hydropower units and by a sequential Monte Carlo method, sampling state durations of the wind power units. thermal power units and hydropower units and segmenting the state durations on a 24-hour cycle …; under the broadest reasonable interpretation, could reasonably fall under a mathematical concept/mathematical formulation. Similarly, the step of: “S4: calculating a sequential output of the wind farms within 24h according to the wind speed data and a state of the wind power”; “S4: calculating a sequential output of the wind farms within 24 h according to a wind speed data and a state of the wind power units”; and S5: calculating, …, a sequential output of a cascade hydropower stations and the thermal power units with 24 h and the hourly loss-of-load, according to the state of the wind power units and the thermal power units as well as the wind, thermal and hydropower power system optimization models considering short-term optimized scheduling of the cascade hydropower stations”; “optimizing for 36S days according to the method described in the step 55, and calculating yearly reliability indices by the central processing unit”, and “ S6: optimizing for 36S days according to the method described in the step 55,  and calculating yearly reliability indices: loss-of-load expectation LOLE, loss-of-energy expectation LOEE and loss-of-load frequency LOLF”; could fall under a mathematical concept / mathematical calculations. The steps of: S7: determining convergence or not, and if not returning to step S3 and repeating the step S3 to S7 until convergence”, could fall under a mental process in which observation could be made or otherwise could be done mathematically by way of sequential Monte Carlo method. Therefore, the claims are directed to an abstract idea, by use of  generic computer components to perform mathematical calculations or by the use of mathematical formulas; and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a central processing unit”, and “load monitoring system”, “wind meter, flowmeter” either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries that are well-know, routine and conventional activities; and does not add anything meaningful to the recited abstract (See MPEP 2106.05(d)),and are not sufficient to amount to significantly more than the judicial exception, and thus are not patent eligible under 35 USC 101. It is further noted that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.', and that the step of “inputting a sequential wind speed, runoff and load data within 24h into the central processing unit” is mere data gathering pre-solution activities and does not add anything significant to the recited abstract and are well-known, routine and conventional activities”.
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application (Step 2A), the additional elements of using computer components amount to no more than mere instructions previously known in the industries to perform the abstract that are well-know, routine and conventional activities (See MPEP 2106.05(d)), and thus are not patent eligible under 35 UJSC 101, as constructed.
5.2	Dependent claims 2-3 merely include limitations pertaining to further mathematical calculations of approximate power outputs and determining convergence using one or more mathematical formulas and already addressed above and thus are not patent eligible for the same reasoning as claim 1 under 35 USC 101.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.1	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 recites the limitations of “S1: establishing wind, thermal and hydropower power system optimization models considering short-term optimized scheduling of the cascade hydropower stations, “and calculated by a central processing unit”: it is not clear from this recitation what is being calculated, as the next recitation S1.1 provides for “establishing ….” which has nothing to do with calculating anything. Further clarification is respectfully requested in response to this office action correspondence. 
Further in step S1.2 and S1.3, respectively, recites establishing an output model for wind farms and for thermal power units: the claims do not set any steps by which said model could be established, as intended, and what these models consist of, as claimed. Further clarification is respectfully requested in response to this office action correspondence. 
In S1.4, the limitation "optimized the operation of models…", as no operation models was neither described nor optimized. There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, the claims do not set any steps by which said models could be optimized, as intended. Further clarification is respectfully requested in response to this office action correspondence. 
In S2, the limitation "the load monitoring system ". There is insufficient antecedent basis for this limitation in the claim.
In S3, the limitation "the wind power unit…” and similarly in S4. There is insufficient antecedent basis for this limitation in the claim.
In S5, the limitation "the thermal power unit…”, “the hour los-of-load…”, “the state of the wind power units”, “the wind, thermal and hydropower power system optimization”. There is insufficient antecedent basis for this limitation in the claim.
In S6, the limitation "the method of described in S5”. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, It is unclear what is being optimized, as the claim mere states “optimizing for 365 days according to the method in S5”, and further the claims do not set any steps by which said optimization could be performed, as intended. Further clarification is respectfully requested in response to this office action correspondence. 
Examiner’s Notes: Due to vagueness and lack of definitions and/or clarity provided by the claims and the specification, the claims have been interpreted as best understood by the Examiner.
Allowable Subject Matter
7.	Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 USC 101, set forth in this Office action.
Conclusion
8.	Claims 1-3 are rejected and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        June 13, 2022